EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

                This Employment Agreement (this “Agreement”) is entered into as
of January 21, 2008 (the “Effective Date”), by and between InFocus Corporation,
an Oregon corporation, with its principal executive offices at 27500 SW Parkway
Avenue, Wilsonville, Oregon 97070-8238 (the “Company”), and Lisa K. Prentice
(“Executive”).

 

                WHEREAS, the Company desires to employ and retain Executive as
its Senior Vice President, Finance and, effective upon the filing with the U.S.
Securities Exchange Commission of the Company’s 2007 Annual Report on Form 10-K,
as Chief Financial Officer, and to enter into an agreement embodying the terms
of such employment; and

 

                WHEREAS, Executive desires to accept such employment and enter
into such an agreement.

 

                NOW, THEREFORE, in consideration of the mutual covenants and
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Company and
Executive (the “Parties”), the Parties hereby agree as follows:

 

1.                                      Term of Employment.  The Company hereby
agrees to employ Executive, and Executive hereby accepts such employment with
the Company, on an at-will basis upon the terms and subject to the conditions
set forth in this Agreement, commencing on January 21, 2008 (the “Commencement
Date”).

 

2.                                      Title; Duties.  Executive shall serve as
the Company’s Senior Vice President, Finance and, effective upon the filing with
the U.S. Securities Exchange Commission of the Company’s 2007 Annual Report on
Form 10-K, as Chief Financial Officer, reporting directly to the Company’s Chief
Executive Officer (“CEO”).

 

3.                                      No Conflicting Commitments.  Executive
shall devote substantially all of Executive’s business time and efforts to the
performance of Executive’s duties hereunder.  Executive shall disclose any
outside board service and may be required to terminate should the Company decide
conflict exists.  Executive will not enter into any employment or consulting
agreement which, in the opinion of the Company’s CEO, conflicts with the
Company’s interests or which might impair the performance of Executive’s duties
as an employee of the Company consistent with the terms herein.

 

4.                                      Compensation and Benefits.

 

4.1                               Base Salary.  The Company shall pay Executive
for Executive’s services hereunder a base salary at the annual rate of $260,000,
payable in regular installments in accordance with the Company’s usual payroll
practices.

 

4.2                               2008 Performance Bonus.  Executive shall be
eligible to receive a bonus based on achievement of measures to be determined by
the Company’s Compensation Committee for the period of January 21, 2008 through
December 31, 2008. The target bonus shall be 45% of Executive’s base salary.

 

4.3                               Annual Bonus.  Commencing in calendar year
2009, Executive shall be eligible to receive an annual bonus if measures defined
by the Company’s Compensation Committee are achieved.

 

4.4                               Compensation Review.  Executive’s compensation
shall be reviewed annually by the Company’s Compensation Committee.

 

4.5                               Restricted Stock.  Upon commencement of her
employment, Executive shall be granted 100,000 shares of restricted common
stock.  These shares will vest 25% after one year of employment and 1/48 per
month thereafter. If, during the vesting period, the Company is acquired in a
transaction in which the Company’s shareholders receive the equivalent of
$4.00/share or greater, these shares shall fully vest immediately prior to
completion of the acquisition transaction.

 

1

--------------------------------------------------------------------------------


 

4.6                               Options.  Upon commencement of her employment,
Executive shall be granted an option to purchase 150,000 shares of common stock
at a price per share equal to the closing price of the Company’s stock on
Executive’s first day of employment.  These options will vest 25% after one year
of employment and 1/48 per month thereafter.  These options will expire after
seven years.

 

4.7                               Accelerated Vesting.  Except for the
accelerated vesting of the restricted stock grant upon acquisition of the
Company at $4.00 per share or greater, as provided in paragraph 4.5 above, the
restricted stock and stock option grants awarded in accordance with paragraphs
4.5 and 4.6 above will be subject to “double trigger” acceleration of vesting in
the event Executive’s employment is involuntarily terminated or Executive
resigns for Good Reason within one year after a Change of Control. The
definitions of Change of Control and Good Reason will be the same as those used
for grants previously made to other Company executive officers. If the “double
trigger” conditions are met, Executive’s restricted stock grant will fully vest
and Executive’s stock option grant will vest as to 25% of the total shares if
the conditions are met during Executive’s first year of employment, as to 66% of
the total shares if the conditions are met during Executive’s second year of
employment, and as to 100% of the total shares if the conditions are met during
or after Executive’s third year of employment.

 

4.8                               Executive Benefits. Subject to any
contributions generally required of senior executives of the Company, Executive
shall be entitled to receive such employee benefits (including fringe benefits,
401(k) plan participation, and life, health, dental, accident and short- and
long-term disability insurance) which the Company may, in its sole and absolute
discretion, make available generally to its senior executives or personnel
similarly situated; provided, however, that it is hereby acknowledged and agreed
that any such employee benefit plans may be altered, modified or terminated by
the Company at any time in its sole discretion without recourse by Executive.

 

4.9                               Business Expenses and Perquisites.  Upon
delivery of adequate documentation of expenses incurred in accordance with the
policies and practices of the Company, Executive shall be entitled to
reimbursement by the Company for reasonable travel, entertainment and other
business expenses in accordance with such policies as the Company may from time
to time have in effect.

 

4.10                        Taxes.  All of Executive’s compensation, including,
but not limited to the base salary, shall be subject to withholding for all
federal, state and local employment-related taxes, including income, social
security, and similar taxes.

 

4.11                        Severance.  Executive shall be eligible for twelve
(12) months of salary continuation and other severance benefits in accordance
with the Company’s Executive Severance Plan.

 

5.             Termination.

 

5.1.                            Termination by the Company.  The Board may
terminate Executive’s employment hereunder at any time with or without cause to
be effective immediately upon delivery of notice thereof.  The effective date of
Executive’s termination shall be referred to herein as the “Termination Date.” 
If Executive’s employment is terminated by the Company pursuant to this
Section 5.1, the Company shall pay Executive all amounts owed to Executive for
work performed prior to the Termination Date.

 

5.2                               Termination by Executive.  Executive’s
employment hereunder may be terminated by Executive at any time upon not less
than thirty (30) days’ prior written notice from Executive to the Company. 
Executive agrees that such notice period is reasonable and necessary in light of
the duties assumed by Executive pursuant to this Agreement and fair in light of
the consideration Executive is receiving pursuant to this Agreement.  If
Executive terminates Executive’s employment with the Company pursuant to this
Section 5.2, the Company shall pay Executive only all amounts owed to Executive
for work performed prior to the Termination Date.  In the event of such notice
by Executive, the Company may limit Executive’s activities during the notice

 

2

--------------------------------------------------------------------------------


 

period or impose any other restrictions it deems necessary and reasonable,
including relieving Executive of all duties during the notice period.

 

6.                                      Confidentiality.  Executive understands
that the Company continually obtains and develops valuable proprietary and
confidential information concerning its business, business relationships and
financial affairs and contemporaneously herewith she has entered into a Business
Protection Agreement in the form attached hereto as Exhibit A.

 

7.                                      Notices.  Any notice hereunder by either
Party to the other shall be given in writing by personal delivery, facsimile,
overnight courier or certified mail, return receipt requested, addressed, if to
the Company, to the attention of the CEO at the Company’s executive offices or
to such other address as the Company may designate in writing at any time or
from time to time to Executive, and if to Executive, to Executive’s most recent
address on file with the Company.  Notice shall be deemed given, if by personal
delivery or by overnight courier, on the date of such delivery or, if by
facsimile, on the business day following receipt of delivery confirmation or, if
by certified mail, on the date shown on the applicable return receipt.

 

8.                                      Assignment.  This Agreement may not be
assigned by either Party without the prior written consent of the other Party,
provided however that the Company may assign this Agreement without Executive’s
consent in the event of a Change in Control, as such term is defined in the
Company’s Executive Severance Plan.

 

9.                                      Entire Agreement.  This Agreement, and
the Company’s policies and procedures in effect and as amended from time to
time, constitute the entire agreement between the Parties with respect to the
subject matter hereof and there have been no oral or other agreements of any
kind whatsoever as a condition precedent or inducement to the signing of this
Agreement or otherwise concerning this Agreement or the subject matter hereof. 
To the extent there is any conflict between this Agreement and the Company
policies and procedures, this Agreement shall prevail.

 

10.                               Expenses.  The Parties shall each pay their
own respective expenses incident to the enforcement or interpretation of, or
dispute resolution with respect to, this Agreement, including all fees and
expenses of their counsel for all activities of such counsel undertaken pursuant
to this Agreement.

 

11.                               Governing Law.  This Agreement (including any
claim or controversy arising out of or relating to this Agreement) shall be
governed by and construed in accordance with the laws of the State of Oregon,
without regard to conflict of law principles that would result in the
application of any law other than the laws of the State of Oregon.

 

12.                               Submission to Jurisdiction; Waiver.  Each
party irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement or for recognition and enforcement of any judgment in
respect hereof or thereof brought by another party hereto or its successors or
assigns may be brought and determined in the courts of the State of Oregon and
each party hereby irrevocably submits with regard to any action or proceeding
for itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts.

 

13.                               Waivers and Further Agreements.  Any waiver of
any terms or conditions of this Agreement shall not operate as a waiver of any
other breach of such terms or conditions or any other term or condition, nor
shall any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof.  Each of the Parties agrees to
execute all such further instruments and documents and to take all such further
action as the other Party may reasonably require in order to effectuate the
terms and purposes of this Agreement.

 

14.                               Amendments.  This Agreement may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected except by an instrument in writing executed by both Parties.

 

15.                               Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule 

 

3

--------------------------------------------------------------------------------


 

of public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

16.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

17.                               Section Headings.  The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

                IN WITNESS WHEREOF, the Parties have executed or caused to be
executed this Agreement as of the Effective Date.

 

EXECUTIVE

COMPANY

 

 

 

 /s/ Lisa K. Prentice

 

By:

 /s/ Robert G. O’Malley

 

Lisa K. Prentice

 

Robert G. O’Malley

 

 

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


EXHIBIT A

BUSINESS PROTECTION AGREEMENT

 

This Business Protection Agreement (the “Agreement”) is entered into this 21 day
of January, 2008, by and between InFocus Corporation (“Company”), and, Lisa K.
Prentice  (“Employee”), an individual resident of the State of Oregon.

 

In consideration of an offer of employment and/or as a condition of continued
employment and the compensation or other money paid or to be paid, Employee
agrees as follows:

 

1.     Definitions

 

1.1       “Confidential Information” means without limitation (a) all trade
secrets and proprietary information of Company; (b) all information marked or
designated by Company as confidential; (c) all information treated by Company as
confidential; (d) all information provided to Company by a third party which
Company is under an obligation to keep confidential; (e) all information which
would reasonably be viewed as having value to a competitor of Company; and
(e) all other information that has been created, discovered, developed or
otherwise become known to Company, and/or in which property rights have been
assigned or otherwise conveyed to Company.  Confidential Information shall
include, by way of illustration and not limitation, all Inventions, Works,
customer names and lists; marketing information, product development and other
business plans; and financial, scientific and technical information. For
purposes of the definition of “Confidential Information” the term “Company”
includes all of Company’s subsidiaries and affiliates.

 

1.2       “Intellectual Property Rights” means any and all (by whatever terms
known or designated) tangible and intangible, now known or hereafter existing
(a) rights associated with works of authorship, know how, and data throughout
the universe, including but not limited to all exclusive exploitation rights,
copyrights, neighboring rights and moral rights; (b) trade secret rights;
(c) trademarks; (d) patents, designs, algorithms and other industrial property
rights and all improvements, modifications, and derivatives thereof; (e) all
other proprietary rights of every kind and nature throughout the universe,
however designated (including without limitation logos, character rights,
“rental” rights and rights to remuneration), whether arising by operation of
law, contract, license or otherwise; and (f) all registrations, applications,
reissues, reexaminations, renewals, continuations, continuations in part,
divisions, or extensions thereof now or hereafter in force throughout the
universe

 

1.3       “Inventions” include but are not limited to products, computer
software and programs, equipment, devices, systems, components, tool
accessories, processes, ideas, improvements, discoveries, developments,
compositions, trade secrets, formulae, techniques, technologies, discoveries,
devices, compositions, methods, formulae, designs, specifications, models,
research, and know-how, together with modifications, derivatives, applications
or technologies associated therewith, and all information, data and
documentation related thereto, whether or not patentable.

 

2.     Confidential Information

 

2.1       Ownership.  Employee acknowledges and agrees that the Company shall
own all Intellectual Property Rights in work done during performance of services
for the Company.  Employee further agrees that all Confidential Information is
and shall continue to be the valuable, exclusive and permanent property of
Company, whether or not prepared in whole or in part by Employee, and whether or
not disclosed or entrusted to Employee in connection with Employee’s work for
Company.

 

2.2       Acknowledgement of Receipt of Confidential Information.  Employee
acknowledges that in the course of performing duties for Company, Employee will
have access to Confidential Information and agrees in addition to the specific
covenants contained in this Agreement, to comply with all of Company’s policies
and procedures for the protection of such Confidential Information.

 

2.3       Covenant of Non-Disclosure and Non-Use.  Employee agrees not to,
during the period of his or her employment with Company or thereafter, reveal,
communicate or disclose any Confidential Information, directly or indirectly,
under any circumstances or by any means, to any third person without the prior
express written consent of Company.  Employee shall not directly or indirectly,
copy, transmit, reproduce, summarize, quote or use any Confidential Information
for any commercial or for any other purpose or for the benefit of any third
party, except as may be necessary to perform his or her duties for Company. 
Nothing in this Agreement gives Employee or any other party a license to use or
transfer any rights in the Confidential or proprietary information.

 

2.4       Safeguard of Confidential Information.  Employee agrees to exercise
the highest degree of care in safeguarding Confidential Information against
loss, theft, or other inadvertent disclosure, agrees generally to take all steps
necessary to ensure the maintenance of confidentiality of such information and
agrees to notify Company immediately of any unauthorized use or release of such
information.

 

2.5       Return of Confidential Information.  Employee agrees, upon termination
of employment by Company or as otherwise requested, to promptly deliver to
Company all Confidential Information, in whatever form, and all documents
containing or relating to any Inventions, or with respect to any Confidential
Information or trade secrets which Employee has obtained as the result of his or
her employment by Company that may be in Employee’s possession or under
Employee’s control, together with written certification of compliance with this
Paragraph.

 

1

--------------------------------------------------------------------------------


 

3.     Other Company Information.  Employee understands that, during his/her
employment by Company, Employee will have access to information that does not
meet the definition of Confidential Information, but is nevertheless protected
from unauthorized use by copyright, patent, and other laws, and that has special
value to Company in part due to the fact that others are not permitted to use
such information without Company’s prior approval or is not disclosed to
others.  Employee acknowledges that the fact that any such information does not
qualify as Confidential Information as defined herein does not give Employee any
right or license to use or disclose such information or limit the other
protections available to the Company for such information under statute or
common law.

 

4.     Work Made for Hire; Assignment of Rights.  To the extent not covered in
other Paragraphs of this Agreement, Employee agrees that all creative work,
including without limitation models, designs, drawings, specifications,
techniques and processes (“Works”) prepared or originated by Employee alone or
with others, in whole or in part for Company or during or within the scope of
Employee’s employment by Company, whether or not subject to protection under
federal copyright law, constitutes “Work Made For Hire,” all rights to which are
owned by Company, and, in any event, Employee assigns to Company all
Intellectual Property Rights, whether by way of copyright, trade secret, or
otherwise, in all such Works, whether or not subject to protection by copyright
laws.  Employee agrees to cooperate with Company and perform such other acts as
may be required by Paragraph 5.4 with respect to such Works in the same manner
and to the same extent as required with respect to Inventions under Paragraph
5.4.  Employee hereby waives, to the extent permitted by law, any and all rights
he or she may have to claim authorship of, or to object to any distortion,
mutilation or other modification, or other derogatory action, and agrees not to
assert, or permit to be asserted any claim or lawsuit for infringement of any
droit moral or similar right or that any used of the Works are a defamation or
mutilation thereof or that any such use contains unauthorized variations,
alterations, modifications, changes or translations of the Works.

 

5.     Inventions.

 

5.1       Disclosure of Inventions.  Employee will promptly disclose in writing
to the President of Company, or his or her designee, all Inventions, including
those developed alone or in conjunction with others, while in the employment of
or in connection with or arising from service in any capacity for Company and
for one year thereafter.  Such Inventions shall include those made, conceived,
or first reduced to practice by Employee during or within one year after the
termination of Employee’s employment if (a) resulting from or suggested by such
employment or related to fields of interest of Company, or (b) made or conceived
at the request of or upon the suggestion of Company, during or out of Employee’s
usual hours of work, in or about the premises of Company and with or without the
use of Company’s equipment, supplies, facilities or Confidential Information.

 

5.2       Assignment.  Employee hereby assigns and transfers to Company all
Intellectual Property Rights in and to all Inventions without compensation in
addition to or separate from that regularly paid to Employee as compensation for
employment.  Employee hereby disclaims any and all interest and Intellectual
Property Rights in Inventions, discoveries or improvements and agrees that all
associated United States and foreign patent, copyright, trademark, trade secret
and any other proprietary rights, including but not limited to, all rights of
registration, reissue, extension and renewal, are the sole and exclusive
property of Company.

 

5.3       Exception to Assignment. ASSIGNMENT REQUIRED UNDER PARAGRAPH 5.2,
ABOVE, DOES NOT APPLY TO INVENTIONS THAT EMPLOYEE CAN DEMONSTRATE ARE DEVELOPED
ENTIRELY ON EMPLOYEE’S OWN TIME AND WITHOUT USING COMPANY’S EQUIPMENT, SUPPLIES,
FACILITIES OR TRADE SECRET INFORMATION SO LONG AS THE INVENTION (a) DOES NOT
RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE TO COMPANY’S BUSINESS,
OR COMPANY’S ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, AND
(b) DOES NOT RESULT FROM ANY WORK PERFORMED BY EMPLOYEE FOR COMPANY. All other
obligations contained in this agreement shall apply to such Inventions.

 

5.4       Cooperation; Execution of Documents.  At the request of Company and at
its sole expense, both during and after Employee’s employment with Company,
Employee will (a) assist Company, or its designee, to obtain patent or other
pertinent legal protections in the United States and/or in any other country or
countries designated by Company, for the Inventions assigned to Company under
Paragraph 5.2 and all Trademarks and Works; (b) cooperate with Company in
maintaining, prosecuting, protecting and enforcing such patents or other
pertinent legal protections; and (c) in connection therewith, execute,
acknowledge and deliver such applications, assignments, statements or other
documents, furnish such information and data and take such other actions
(including without limitation the giving of testimony) as Company may from time
to time reasonably request.  In addition, Employee will execute, acknowledge and
deliver all documents necessary to vest in Company all right, title and interest
and all patents or other pertinent legal protections so that Company will be the
sole and absolute owner of the Inventions and Works covered thereby in any and
all countries.

 

5.5       Maintenance of Records.  Employee agrees to keep and maintain adequate
and current written records of all Inventions and Works made or conceived by
Employee (in the form of notes, sketches, drawings and as may be specified by
Company), which shall be kept at all times on Company’s premises and which shall
be available to and remain the sole and exclusive property of Company at all
times.

 

5.6       Prior Inventions.  Any inventions created by Employee before Employee
began working for Company and which are not Company’s property are listed on the
attached Exhibit A.1 (“Prior Inventions”).  Employee acknowledges that he or she
has had ample opportunity to prepare and edit Exhibit A.1 and that Exhibit A.1
lists all inventions, that Employee claims or may claim as Prior Inventions.  If
no Prior Inventions are listed on Exhibit A.1, then Employee’s signature on this
Agreement means that there are no such Prior Inventions and that Employee agrees

 

2

--------------------------------------------------------------------------------


 

not to assert any rights therein.  Employee understands that Company would not
offer and/or continue to employ Employee, or use any Inventions, if Company did
not believe the information on Exhibit A.1 to be true, accurate and complete. 
Employee agrees that listing an invention already owned by Company in
Exhibit A.1 vests no rights in Employee.  Employee agrees that to the extent a
court determines that any inventions, discoveries, improvements or Works not
listed are not Company’s property or Employee uses or incorporates listed Prior
Inventions in the course of performing services for Company, Employee hereby
grants to Company a perpetual, royalty-free, irrevocable world-wide license to
make, have made, use and sell such inventions, discoveries, improvements and
Works and to make, have made, use and sell derivative works thereof as necessary
for Company’s business.

 

6.     Business Opportunities.  Employee agrees to promptly disclose to Company
any business opportunity of which Employee becomes aware during Employee’s
employment with Company that relates to any products or services planned, under
development, developed, produced or marketed by Company or to any of Company’s
business contacts.  Employee will not take advantage of or divert any such
opportunity for the gain, profit or benefit of Employee or any other person or
entity prior without the written consent of Company.  If Employee violates this
Paragraph, then upon written demand, Employee shall pay to Company fifty percent
(50%) of the actual fees billed or billable through that contact during that
period of time.  This remedy, if elected by Company, shall be in addition to any
other remedies provided to Company under this Agreement or by law.

 

7.     No Solicitation.  Unless Employee receives the prior express written
consent of Company, Employee shall not, for one year after termination of his or
her relationship with Company, induce or attempt to induce directly or by
assisting others, any person or entity who is in the employment of or is
providing services to Company to end such employment or business relationship,
or interfere with or alter such in a way that would adversely effect Company.

 

8.     Use for Competition.  Employee understands that Confidential Information
would be extremely valuable to a competitor, and that any disclosure would
seriously damage Company’s business.  Accordingly, Employee agrees not to, while
performing services for Company and for one year thereafter, enter into any
agreement with any person to provide services that would place Employee in a
position in which his or her knowledge of Company’s Confidential Information or
other valuable or proprietary information could be used for the benefit of any
other person.

 

9.     Personal Property of Company.  Employee agrees that all memoranda, notes,
records, correspondence, papers, customer lists, plans, designs, drawings,
specifications, video tapes, audio tapes, computer disks, and any other written
or otherwise recorded material, and all copies thereof, relating directly or
indirectly in any way to Company or its operations or business, some of which
may be prepared by Employee, and all objects associated therewith (such as
models and samples), which have come into Employee’s possession or control at
any time and in any way through employment with Company shall be Company’s
property (“Company Property”).  Employee shall not, except as necessary to
perform duties for Company, make or cause to be made any copies, duplicates,
facsimiles or other reproductions, or any abstracts or summaries, of any of the
aforementioned materials or objects, or remove any such materials or objects,
from Company’s facilities, or use any information concerning them, except for
Company’s benefit, either during Employee’s employment with Company or
thereafter.  Employee agrees to deliver all of the Company Property to Company
on termination of Employee’s employment, or at any other time on Company’s
request, together with Employee’s written certification of compliance.

 

10.   Acknowledgement of Irreparable Harm.  Employee acknowledges that the
services rendered to Company are of a special, unique and extraordinary
character, that the Confidential Information is special and unique to Company,
and that disclosure of any Confidential Information or the breach of any of the
terms and covenants of this Agreement will result in irreparable and continuing
harm to Company for which there will be no adequate remedy at law and for which
the injury could not be adequately compensated by money damages.

 

11.   Remedies.  Employee agrees that in the event Employee breaches any of the
terms of this Agreement, Company shall be entitled to specific performance,
including immediate issuance of a temporary restraining order and/or preliminary
or permanent injunctive relief enforcing this Agreement, without the necessity
of proof of actual damages and without posting bond for such relief, in addition
to any and all other remedies provided by applicable law or equity.

 

12.   Required Disclosures.  If Employee is served with any subpoena or other
compulsory judicial or administrative process calling for production of
Confidential Information, Employee shall use diligent reasonable efforts to
limit disclosure and will immediately notify Company and allow company all such
access to proceedings as it deems necessary to protect its interests.

 

13.   Disclosure of Prior Restrictions.  Employee understands that Company is
not employing Employee to obtain any information which is the property of any
previous employers or any other person or entity for whom Employee has performed
services.  Accordingly, Employee warrants and represents to Company that
(a) Employee will not, in performing services for Company, make use of
information which is the property of and/or confidential to any previous
employer or other person or entity for whom Employee performed services; (b) a
complete list of all prior employment, confidentiality or other agreements which
may impose restrictions on Employee’s activities is attached hereto as
Exhibit A.2, true and correct copies of which have been provided to Company; and
(c) Employee is not subject to any restriction which would prevent Employee from
carrying out Employee’s duties for Company or which would infringe on or violate
the rights of any person, including without limitation, Employee.

 

14.   Scope of Company Protection.  Company is or expects to be a multi-national
concern that conducts business throughout the world.  Employee acknowledges that
due to

 

3

--------------------------------------------------------------------------------


 

the character of Company’s business, a geographic restriction on this Agreement
would not adequately protect Company’s legitimate business interests.  The
protections stated herein are intended to protect Company to the fullest extent
possible in all of the cities, counties, states, and countries in which Company
does business.

 

15.   Duration.  The obligations set forth in this Agreement will continue
beyond the term of Employee’s employment by Company and for so long as Employee
possesses Confidential Information, regardless of the reason, or lack thereof,
for the termination of Employee’s employment or the amount of any compensation
received by Employee in connection therewith.

 

16.   Miscellaneous.

 

16.1     No Employment Contract.  Employee acknowledges and agrees that this
Agreement is not intended to, and does not, constitute a contract of employment
for any fixed term and that, except as may otherwise be provided in a separate
written agreement between Employee and Company, Employee’s employment may be
terminated by Employee or by Company at any time and for any reason, or for no
reason whatsoever.  As used in this Agreement, “employment” shall refer to
Employee’s performance of services for Company as either a full- or part-time
employee of Company or as an independent contractor or consultant.

 

16.2     Notification of Other Employment.  In order to allow Company to
evaluate risks to its Confidential Information and to take steps, if necessary,
to protect its exclusive ownership rights to Confidential Information,
Inventions and other Works assigned to Company hereunder, during and for one
year after employment with Company, Employee agrees to notify Company, prior to
accepting any employment with any third party, whether as an employee or
independent contractor, and prior to commencing any business relating to the
subject matter of the Confidential Information.

 

16.3     Entire Agreement.  This document is the entire, final and complete
agreement and understanding of the parties regarding the subject matter hereof
and supersedes and replaces all previous agreements, communications and
understandings, either written or oral, between the parties or their
representatives with respect to such subject matter.

 

16.4     Amendment.  No supplement, modification or amendment of this Agreement
or any covenant, condition or limitation herein contained shall be valid, unless
in writing and signed by a duly authorized representative of Company.

 

16.5     Binding Effect.  The provisions of this Agreement shall be binding upon
Employer, its successors, assigns or nominees and also upon Employee, his or her
estate, heirs and assigns.  Employee agrees that if Employee is transferred to a
subsidiary or affiliate of Company, or from one subsidiary or affiliate to
another, all the terms and conditions of this Agreement shall apply between such
subsidiary or affiliate and Employee with the same force and effect as if this
Agreement had been made with such subsidiary or affiliate initially.  Employee’s
rights and obligations under this Agreement are personal and may not be
transferred or assigned.  Company’s rights, however, may be transferred or
assigned at Company’s sole discretion.

 

16.6     Severability.  In the event any provision or portion of this Agreement
is held to be unenforceable or invalid by any court of competent jurisdiction,
the remainder of this Agreement shall remain in full force and effect and shall
in no way be effected or invalidated thereby.

 

16.7     Waiver.  No waiver of any provision of this Agreement shall be deemed a
waiver of any other provision, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the party
making the waiver.

 

16.8     Attorneys’ Fees.  In the event Employee breaches this Agreement,
Employee agrees to reimburse Company for all costs and expenses reasonably
incurred by it in connection with such breach, including without limitation
attorneys’ fees.  In addition, Employee agrees, in the event any suit action or
injunction is filed to enforce this Agreement, or with respect to this
Agreement, that Employee will reimburse Company for all costs and expenses
incurred in connection with the suit, action or injunction, including without
limitation attorneys’ fees at the trial level and on appeal.

 

16.9     Governing Law and Venue.  This Agreement and the rights of the parties
hereunder shall be construed and enforced in accordance with by the laws of the
State of Oregon, without regard to its conflict of law principles.  Any suit or
action arising out of or in connection with this Agreement, or any breach
hereof, shall be brought and maintained in the federal or state courts located
in Multnomah County or Clackamas County, Oregon.  Employee hereby irrevocably
submits to the jurisdiction of such courts for the purpose of any action under
this Agreement and hereby expressly and irrevocably waives any objection to
venue and any claims regarding an inconvenient forum.

 

16.10   Term. This Agreement shall continue until no longer applicable.  For
example, the non-solicitation provision shall apply for one year after the
Termination Date and the restrictions on disclosure and use of Confidential
Information will continue indefinitely.

 

16.11   Notice to Employee. This Agreement may require transfer to Company of
certain inventions and may restrict your ability to perform services in the
future.  You may wish to consult your legal counsel for advice concerning your
rights and obligations.

 

16.12   Acknowledgement.  Employee has read this Agreement, fully understands
its terms and conditions, and accepts and signings the same as a free act.

 

4

--------------------------------------------------------------------------------


 

COMPANY

InFocus Corporation

 

 

 

By:

 /s/ Robert G. O’Malley

 

 

 

Title:

President and Chief Executive Officer

 

 

 

Date:

 

 

 

 

 

EMPLOYEE

Lisa K. Prentice

 

 

 

By:

 /s/ Lisa K. Prentice

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE’S LIST OF PRIOR INVENTIONS.

 

1.

 

Below is a complete list of all inventions to which Employee claims patent,
trade secret or other proprietary rights:

 

 

 

 

 

None.

 

 

 

 

 

Consistent with Paragraph 5.6, below is a complete list of all Prior Inventions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Below is a complete list of all employment, confidentiality or other agreements
to which Employee is bound.

 

 

 

 

 

None.

 

 

 

 

 

In accordance with Paragraph 13 of the Agreement, the following is a complete
and accurate list of all agreements to which

Employee is bound.

 

6

--------------------------------------------------------------------------------